NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ABEL HERNANDEZ NAJAR, AKA                   No.    16-71065
Ruben Serrano-Serrano,
                                                 Agency No. A077-413-995
                Petitioner,

 v.                                              MEMORANDUM *

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Jose Abel Hernandez Najar, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) February 23, 2016,

order reinstating his March 2, 1999, expedited removal order, and for review of an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) April 6, 2016, determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture and

thus is not entitled to relief from his reinstated removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. Our review of the DHS’s reinstatement order is

“limited to confirming the agency’s compliance with the reinstatement

regulations,” Garcia de Rincon v. DHS, 539 F.3d 1133, 1137 (9th Cir. 2008), and

we review for substantial evidence the IJ’s factual findings, Andrade-Garcia v.

Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We dismiss in part and deny in part the

petition for review.

      As to the DHS’s order of reinstatement, we lack jurisdiction to consider

Hernandez Najar’s contention that his identity is in dispute because he did not

present it to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (petitioner must issues or claims in administrative proceedings below).

Hernandez Najar concedes that we lack jurisdiction to consider his collateral attack

on the underlying 1999 expedited removal order, see Garcia de Rincon, 539 F.3d

at 1137, and we deny his request to reconsider our jurisdiction, see United States v.

Gay, 967 F.2d 322, 327 (9th Cir. 1992) (“[O]ne three-judge panel of this court

cannot reconsider or overrule the decision of a prior panel.”). Thus, we dismiss the

petition for review as to the DHS’s order of reinstatement.

      As to the IJ’s reasonable fear determination, substantial evidence supports


                                           2                                    16-71065
the IJ’s determination that Hernandez Najar failed to demonstrate a reasonable fear

of persecution on account of a protected ground. See Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Substantial evidence also supports the IJ’s determination

that Hernandez Najar failed to demonstrate a reasonable possibility of future

torture by or with the acquiescence of the government of Mexico. See Andrade–

Garcia, 828 F.3d at 836-37. Thus, Hernandez Najar’s challenges to the IJ’s

negative reasonable fear determination fail.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                      16-71065